Citation Nr: 1020773	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
acute heat prostration.

2.  Entitlement to service connection for acute heat 
prostration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, inter alia, denied the 
Veteran's March 2005 request to reopen his claim for service 
connection for acute heat prostration.  The claim was 
subsequently transferred to the RO in Montgomery, Alabama.

In April 2009, the Veteran testified before a Decision Review 
Officer (RO hearing).  A copy of this transcript is 
associated with the record.

The Board notes that the RO granted entitlement to service 
connection for specific phobia (claimed as anxiety reaction) 
in a March 2010 rating decision.  Consequently, that issue is 
not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for acute heat 
prostration is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1959 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
acute heat prostration.  The Veteran was notified of the 
decision and of his appellate rights.  However, the Veteran 
failed to file a notice of disagreement (NOD) within one year 
of the rating decision and that decision became final.

2.  The evidence associated with the claims file subsequent 
to the November 1959 rating decision is new, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for entitlement to service connection for acute heat 
prostration, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1959 rating decision, denying service 
connection for acute heat prostration, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent 
to the November 1959 rating decision is new and material, and 
the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 38 
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A March 2005 letter, provided to the Veteran before the July 
2005 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed 
the Veteran of what evidence was needed to establish his 
claim, what VA would do and had done, and what evidence he 
should provide.  The March 2005 letter also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the Veteran was not provided with notice 
compliant with Kent, but he was not prejudiced thereby 
because his claim to reopen is being granted.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Once again, 
although the Veteran was not provided with notice compliant 
with Dingess, he was not prejudiced thereby because his claim 
to reopen is being granted.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

II.  Whether New and Material Evidence has been Received to 
Reopen a Claim for Entitlement to Service Connection for 
Acute Heat Prostration

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for acute heat 
prostration in a November 1959 rating decision, and the basis 
of the denial was that this disorder was not found in his 
November 1959 examination.  The Veteran did not submit a 
timely NOD as to the issue of entitlement to service 
connection for acute heat prostration in response to November 
1959 rating decision.  Therefore, the November 1959 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  The November 1959 rating decision 
constitutes the last prior final denial of the claim.

The evidence of record at the time of the November 1959 
rating decision included the Veteran's service treatment 
records and his then-current VA treatment records.  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  Evans, supra.

Following the November 1959 rating decision, VA has obtained 
VA treatment records through April 2009, private treatment 
records, and additional statements from the Veteran.  This 
evidence includes an October 2001 VA nurse's diagnosis of 
poor memory since an in-service heat stroke.  Moreover, in 
April 2002, a VA physician diagnosed the Veteran with 
weakness and dizziness, for which he advised the Veteran to 
avoid prolonged heat and sun exposure.  Additionally, a 
private physician, A. Stanford, M.D., opined in April 2009 
that the Veteran's exposure to the sun in service "may have 
added to the development of Melanoma and Basal Cell Carcinoma 
(both on his scalp), and actinic damage."  (Emphasis in 
original.)   Furthermore, at his April 2009 hearing before a 
DRO, the Veteran alleged that his exposure to the sun in 
service, including one incident in which he fell unconscious, 
caused brain damage, weakness, nausea, and headaches.  See 
pp. 2, 5-6.    This evidence is both new and material, 
because it was not previously submitted to agency decision 
makers, and because it pertains to the reason that the claim 
was previously denied-namely, the absence of a diagnosis.  
38 C.F.R. § 3.156(a).  Viewed most favorably towards the 
Veteran, these records raise the possibility that he suffers 
from acute heat prostration or some symptomology thereof 
resulting from an incident in service.

Consequently, the Board finds that the evidence associated 
with the claims file subsequent to the November 1959 rating 
decision was not previously submitted to agency 
decisionmakers, and, when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate a claim for service connection for 
acute heat prostration.

Because the additional evidence relates to an unestablished 
fact that is necessary to substantiate his claim for service 
connection for acute heat prostration, the Board finds that 
the evidence associated with the claims file subsequent to 
the November 1959 rating decision is new and material, and 
the previously denied claim for service connection for acute 
heat prostration is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).


ORDER

New and material evidence has been received, and a previously 
denied claim for service connection for acute heat 
prostration is reopened.  To this extent, the appeal is 
granted.



REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for acute heat prostration.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. 
App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

When determining the scope of a claim, the Board must 
consider the claimant's description of the claim, the 
symptoms the claimant describes, and the information the 
claimant submits or that the Secretary obtains in support of 
that claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 
(2009); see also Clemons v. Shinseki, 23 Vet.App. 1, 5 
(2009).  In this case, the Veteran has presented lay or 
medical evidence of the following symptoms as part of his 
claim for service connection for acute heat prostration: 
memory loss (see October 2001 VA treatment record); weakness 
and dizziness (see April 2002 VA treatment record); melanoma, 
basal cell carcinoma, and actinic damage (see April 2009 
opinion of Dr. Stanford); and brain damage, weakness, nausea, 
and headaches (see April 2009 RO Hearing, pp. 2, 5-6).  On 
remand, the RO should broadly construe the Veteran's claim as 
encompassing those symptoms.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.

In this case, there is competent medical evidence of a 
diagnosis of weakness, dizziness, melanoma, basal cell 
carcinoma, and actinic damage.  Additionally, the Veteran's 
service treatment records establish that he was diagnosed 
with heat exhaustion, acute heat prostration, and an acute 
sun stroke in service in May 1951.  Finally, in April 2009, 
Dr. Stanford alleged that the Veteran's exposure to the sun 
in service may have added to the development of some of his 
symptoms, namely melanoma, basal cell carcinoma, and actinic 
damage.  Consequently, a VA examination is warranted.

On remand, the Veteran should be scheduled for an 
examination, by an appropriate specialist, to determine the 
nature, extent, and etiology of his claimed acute heat 
prostration and its residuals.  The claims file should be 
made available to, and be reviewed by, the examiner in 
connection with the examination, and the report should so 
indicate.  In reviewing the claims file, the examiner should 
be aware of the medical and lay evidence cited above, as well 
as the May 1951 in-service clinician's conclusion that the 
Veteran "made a rather noneventful recovery and at present 
appears to be a normal boy who is most desirous to return to 
his outfit to duty."  The examiner should also be aware of 
the Veteran's statement to a VA examiner in July 2009 that 
"I haven't had another heat stroke since [1951]."  All 
indicated tests and studies should be undertaken.  The 
examiner should express an opinion as to whether it is at 
least as likely as not (meaning 50 percent or more probable) 
that the Veteran's current acute heat prostration and its 
alleged residuals-including memory loss, weakness and 
dizziness, melanoma, basal cell carcinoma, actinic damage, 
brain damage, weakness, nausea, and headaches-were caused or 
aggravated by his time in service.  Rationale for opinions 
expressed should be given in detail.  If it is not possible 
to provide an opinion, the examiner should provide a 
rationale for why he cannot express an opinion in either the 
affirmative or the negative.

Additionally, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran should be provided 
with notice of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
is granted with respect to his claimed disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a corrective 
notice that explains the information 
and evidence not of record needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted, as outlined by 
the Court in Dingess, supra.  The 
Veteran should be given an adequate 
opportunity to respond.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  Schedule the Veteran for an 
examination, by an appropriate 
specialist, to determine the nature, 
extent, and etiology of his claimed 
acute heat prostration and its 
residuals.  All indicated tests and 
studies should be undertaken.

a.  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  In reviewing the claims 
file, the examiner should be aware of 
the medical and lay evidence cited 
above, as well as the May 1951 in-
service clinician's conclusion that the 
Veteran "made a rather noneventful 
recovery and at present appears to be a 
normal boy who is most desirous to 
return to his outfit to duty."  The 
examiner should also be aware of the 
Veteran's statement to a VA examiner in 
July 2009 that "I haven't had another 
heat stroke since [1951]."

b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or 
more probable) that the Veteran's 
current acute heat prostration and its 
alleged residuals-including memory 
loss, weakness and dizziness, melanoma, 
basal cell carcinoma, actinic damage, 
brain damage, weakness, nausea, and 
headaches-were caused or aggravated by 
his time in service.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot 
express an opinion in either the 
affirmative or the negative.

3.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

4.  After competition of the above, the 
AOJ should readjudicate the issue of 
entitlement to service connection for 
acute heat prostration.  If any 
determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case, and be afforded 
an opportunity to respond before the 
case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


